Exhibit 10.13.2

VENTAS NONEMPLOYEE DIRECTORS’ DEFERRED STOCK COMPENSATION PLAN

[YEAR] DEFERRAL ELECTION FORM

To the Corporate Secretary:

 

I. DEFERRAL AMOUNT

Pursuant to Article 6 of the Ventas Nonemployee Directors’ Deferred Stock
Compensation Plan (the “Plan”), I hereby elect to have (select one):

 

¨      percent (            %)

¨      dollars ($            ) per calendar quarter

of my Director Fees payable hereafter deferred and credited to a Stock Unit
Account for me. I understand that I may revoke or modify this election only with
respect to Director Fees payable on or after the first day of a subsequent
calendar year and only by filing a new Election Form before the first day of
such subsequent calendar year in accordance with Plan procedures.

 

II. DIVIDEND CHOICE

I elect to have dividend equivalents with respect to Stock Units in my Stock
Unit Account (select one):

 

¨    paid to me in cash as soon as practicable after dividends are paid on
Shares of Ventas, Inc. ¨    converted to additional Stock Units and distributed
at the time and in the manner selected for my Stock Unit Account

 

III. PAYMENT OPTIONS

I direct that distribution of my Stock Unit Account under the Plan be made after
Termination of my Service as a Director as follows (select one):

 

¨    in a lump sum ¨    in a series of annual payments over              years
(10 or less, not to extend more than 10 years after Termination of my Service as
a Director)

I direct that distribution of my Stock Unit Account under the Plan commence as
soon as administratively feasible after (select one):

 

¨    Termination of my Service as a Director ¨    January 1 of the calendar year
immediately following Termination of my Service as a Director ¨    Seven months
following Termination of my Service as a Director ¨   
                                 (specify date)

Change in Control Accelerated Payment (select if desired)

 

¨    Notwithstanding the above elections, I direct that distribution of my Stock
Unit Account under the Plan be accelerated and occur in a lump sum upon a Change
in Control (as defined in the 2006 Incentive Plan), provided such Change in
Control also constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code.



--------------------------------------------------------------------------------

IV. DESIGNATION OF BENEFICIARY

Pursuant to Article 9 of the Plan, I designate my beneficiary (or beneficiaries)
as follows:

 

Name

  

Address

  

Percentage

 

 

 

I reserve the right to make new designations as provided in the plan.

 

V. ACKNOWLEDGEMENT

By signing this Election Form, I hereby acknowledge my understanding and
acceptance of the following:

 

1. Irrevocable Election. This election is irrevocable. I understand that I may
not revoke or modify this election (except in such limited circumstances as the
Committee may permit in accordance with law). I do not expect to be able to make
any changes to the manner or timing of distributions set forth in this Election
Form.

 

2. Company Right to Terminate Election and Early Transfer. The Company reserves
the right to terminate this Election Form at any time. In such case, Stock Units
which are subject to this Election Form may be converted into Shares and such
Shares may be transferred to me immediately. Notwithstanding any election made
herein and without limitation on the preceding provisions, the Company reserves
the right to transfer to me all of the Shares associated with the Stock Units
subject to this Election Form at any time following Termination of my Service as
a Director or following termination of the Plan.

 

3. Tax Code Section 409A Dealing with Deferred Compensation. I understand that
this election shall be construed in accordance with the terms and provisions set
forth in this Election Form, as well as the Plan and the requirements of
Section 409A of the Code. To the extent Section 409A of the Code is applicable
to any Stock Unit, it is intended that such Stock Unit complies with the
deferral, payout and other limitations and restrictions imposed under
Section 409A of the Code. Notwithstanding any other provision in this Election
Form, the Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify this election to help distributions qualify for exemption from or
compliance with Section 409A of the Code; provided, however, that the Company
makes no representation that Stock Units under the Plan shall be exempt from or
comply with Section 409A of the Code and makes no undertaking to comply with
Section 409A of the Code or to preclude Section 409A of the Code from applying
to any Stock Units. I understand that Section 409A of the Code is complex, that
any additional taxes and other liabilities under Section 409A of the Code are my
responsibility and that the Company encourages me to consult a tax advisor
regarding the potential impact of Section 409A of the Code.

Capitalized terms used but not defined herein have the meanings specified in the
Plan.

By signing this Election Form, I hereby acknowledge my understanding of and
agreement with all the terms and provisions set forth in this Election Form, as
well as the Ventas Nonemployee Directors’ Deferred Stock Compensation Plan.

Dated: December     ,             

 

 

Participant’s Signature

 

Print Participant’s Name



--------------------------------------------------------------------------------

Copy received this      day of December,             .

 

 

Corporate Secretary